Citation Nr: 1611306	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  09-34 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD) with alcohol abuse, from November 28, 2007 to June 12, 2009, and to a rating in excess of 70 percent from June 13, 2009, forward, to include entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at formal RO hearing in May 2009.  A transcript of the hearing is contained in the record.

The case was remanded in April 2014 and has been returned to the Board for review.

The issue of entitlement to a TDIU has been raised by the record.  The Board considers the TDIU claim as part of the Veteran's increased rating claim, and is incorporating the raised TDIU claim as an issue on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Board acknowledges that this case has been remanded before, but unfortunately, another remand is necessary prior to adjudication of the Veteran's claim for a higher evaluation for PTSD.

Pursuant to the Board's April 2014 remand, a new VA examination was conducted that month to ascertain the current status of the Veteran's service-connected PTSD.  However, the Board finds the April 2014 VA examination contains inadequate findings.  The April 2014 remand directed that the examiner review the claims file, but the VA examiner indicated that the claims file was not reviewed.  He did not discuss various VA treatment records, including counseling reports. 

The United States Court of Appeals for Veterans Claims (Court) has stated that compliance by the Board or the AOJ is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  A new examination is warranted.

As the issue is being remanded for a new examination, all updated VA treatment records from the VA Medical Center (VAMC) in Cheyenne, should be obtained and associated with the claims file and Veterans Benefits Management System (VBMS) and Virtual VA e-folders.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter addressing his TDIU claim.  He should also be asked to complete and submit a VA Form 21-8940.

2.  Make arrangement to obtain the Veteran's complete VA treatment records, dated since April 2014.

3.  Make arrangement to obtain the Veteran's complete treatment records from the Cheyenne Vet Center and/or from Dr. Shelly Franklin, dated since January 2008.

4.  Thereafter, schedule the Veteran for a VA psychiatric examination to determine the severity of his PTSD with substance abuse.  The claims folder and access to virtual records must be made available to the examiner, and, the examiner must review the entire claims file in conjunction with the examination. The examination report must reflect that such a review was undertaken.  

All appropriate tests and studies should be performed, to include an interview and a comprehensive mental status examination.  The examiner should elicit from the Veteran his complete educational, vocational, and employment history and should note his complaints regarding the impact of his service-connected PTSD and alcohol abuse on his employment.

Upon review of the record and examination of the Veteran, the examiner should set forth all manifestations of the Veteran's service-connected PTSD and alcohol abuse and discuss the impact of such symptoms on the Veteran's activities, to include his social and occupational functioning.  All limitations imposed on the Veteran as a consequence of his PTSD and alcohol abuse should be discussed.  A Global Assessment of Functioning (GAF) score should be assigned, and the examiner should explain the basis for the assigned score.

The examiner must provide a comprehensive report including complete explanation for all opinions and conclusions reached.

5.  Next, review the claims file to ensure that the foregoing requested development has been completed. In particular, review the VA examination report to ensure responsiveness to and compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  Finally, after completing any other development that may be warranted, readjudicate the claim on appeal.  If the benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

